DETAILED ACTION
The RCE filed January 20, 2022 has been entered. Claims 1-20 are pending. Claims 1, 3 and 19 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 01, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10,878,890. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent No. 10,878,890
Comment
Claim1. A memory device comprising: 
a plurality of memory cells arranged in a matrix of a plurality of rows and a 
a first plurality of memory cells of the plurality of memory cells, 
a first pair of bit lines connected to each of the first plurality of bit cells, and 
a second pair of bit lines connectable to the first pair of bit lines through a plurality of pair of switches, wherein one pair of switches of the plurality of pair of switches are connected between the first pair of bit lines and the second pair of bit lines after a each predetermined number of rows, wherein each of the plurality of switches remain switched off during a read operation in the memory device disconnecting the first pair of bit lines from the second pair of bit lines, wherein each of the plurality of switches are switched on in response to a write operation in the memory device connecting the first pair of bit lines to the second pair of bit lines, wherein each pair of switches in a row are connected to a write enable line and switched on through the write enable line.

Claim13.  An operation assist method, comprising:

column among a plurality of memory columns of a memory device for performing an
operation;
electrically disconnecting a bit line pair of the at least one selected memory column from a dummy bit line pair of the at least one selected memory column during an operation period when the operation is performed;  and
electrically connecting a bit line pair of the at least one unselected memory column among the plurality of memory column to a dummy bit line pair of the at
least one unselected memory column during the operation period to add a capacitance value to the bit line pair of the at least one unselected memory column.
Claim 14.
Claim 15.








Note footnote1



Allowable Subject Matter

Claims 1-20 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above rejection.
                                                                                                                                          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claims 1, 13 and 19, claim 1 and 13 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting application.